EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Please amend claim 15 and 23 as follows: 15. (Currently Amended) A vibronic sensor for monitoring a flowable medium, comprising: an oscillator to which a medium surrounding the oscillator can be applied; at least one electromechanical transducer for exciting said oscillator to mechanical vibrations in accordance with driver signals, and/or for outputting transducer signals that depend upon vibrations of said oscillator; and an operating and evaluating unit for providing the driver signals for driving said at least one electromechanical transducer, for capturing the transducer signals, and for determining the presence, the density, and/or the viscosity of the medium in accordance with the transducer signals, wherein: said oscillator has an oscillating fork, a paddle, or a rod; the oscillator forms a flow obstruction at which, in a flowing medium, eddies, due to which a vibration response of a width of a distribution of the values of the characteristic quantity; or a mean deviation between successive values of the characteristic quantity; said operating and evaluating unit is set up to detect whether the medium in the pipe has a flow velocity above said limit value on the basis of said statistical analysis of said time-variable modifications of said transducer signals. 
23. (Currently amended) A measuring assembly, comprising: a pipe; and a vibronic sensor for monitoring a flowable medium, comprising: an oscillator to which a medium surrounding the oscillator can be applied; at least one electromechanical transducer for exciting said oscillator to mechanical vibrations in accordance with driver signals, and/or a width of a distribution of the values of the characteristic quantity; or a mean deviation between successive values of the characteristic quantity; said operating and evaluating unit is set up to detect whether the medium in 
Allowable Subject Matter
Claims 15, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: a vibronic sensor for monitoring a flowable medium, comprising: an oscillator to which a medium surrounding the oscillator can be applied; and to perform a statistical analysis of the values of the at least one characteristic quantity; the statistical analysis includes determining one of a width of a distribution of the values of the characteristic quantity; or a mean deviation between successive values of the characteristic quantity, in combination with all other limitations of independent claims 15 and 23, is not taught, suggested, disclosed, nor deemed to be obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 23, 2021
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861